          Case 2:19-cv-05144-DWL Document 18 Filed 10/08/20 Page 1 of 9



 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9    Mone Lynette Young,                              No. CV-19-05144-PHX-DWL
10                   Plaintiff,                        ORDER
11    v.
12    Commissioner of Social Security
      Administration,
13
                     Defendant.
14
15
16            At issue is the denial of Plaintiff Mone Young’s Application for Disability
17   Insurance benefits by the Social Security Administration under the Social Security Act
18   (“the Act”). Plaintiff filed a Complaint (Doc. 1) with this Court seeking judicial review of
19   that denial, and the Court now addresses Plaintiff’s Opening Brief (Doc. 10, “Pl. Br.”),
20   Defendant SSA Commissioner’s Answering Brief (Doc. 13, “Def. Br.”), and Plaintiff’s
21   Reply (Doc. 17, “Reply”). The Court has reviewed the briefs and Administrative Record
22   (Doc. 9, “R.”), and now affirms the Administrative Law Judge’s (“ALJ”) decision (R. at
23   13-33) as upheld by the Appeals Council (R. at 1-7).
24   I.       BACKGROUND
25            Plaintiff filed her Application for Disability Insurance benefits on May 5, 2015,
26   alleging disability beginning February 27, 2015. (Id. at 16.) Plaintiff’s central claim is
27   that pain and swelling in her hands prevent her from performing her past work as an
28   ophthalmology technician and assistant. (Id. at 57-58.) Her claim was denied initially on
       Case 2:19-cv-05144-DWL Document 18 Filed 10/08/20 Page 2 of 9



 1   October 12, 2015 and on reconsideration on February 17, 2016. (Id. at 16.) On April 24,
 2   2018, Plaintiff appeared and testified at a video hearing before the ALJ. (Id.) On June 30,
 3   2018, the ALJ denied her claims, and on July 18, 2019, the Appeals Council denied
 4   Plaintiff’s Request for Review. (Id. at 1-7, 13-33.)
 5          The Court has reviewed the medical evidence in its entirety and will discuss the
 6   pertinent medical evidence in addressing the issues raised by the parties. Upon considering
 7   the medical records and opinions, the ALJ evaluated Plaintiff’s disability based on the
 8   following severe impairments: Raynaud’s disease and/or mixed connective tissue disease;
 9   small fiber neuropathy; fibromyalgia; degenerative and discogenic disease of the lumbar
10   and cervical spine; and swelling of hands of uncertain etiology. (Id. at 18.) After finding
11   that Plaintiff “does not have an impairment or combination of impairments that meets or
12   medically equals the severity of one of the listed impairments in 20 CFR Part 404, Subpart
13   P, Appendix 1” (id. at 20), the ALJ determined Plaintiff’s residual functional capacity
14   (“RFC”) as follows:
15          [Plaintiff] has the [RFC] to perform light work as defined in 20 CFR
            404.1567(b) except: [she] is limited to occasional balancing, stooping,
16
            kneeling or crouching; occasional climbing of ramps, stairs, ladders, or
17          scaffolds; no climbing of ropes; frequent handling, fingering, and feeling
            with the bilateral upper extremities; occasional overhead reaching and
18          frequent other reaching with the bilateral upper extremities; moreover, the
19          claimant must avoid concentrated exposure to extreme cold, heat, wetness,
            humidity, or vibration.
20
21   (Id. at 21.) Utilizing this RFC, the ALJ found that Plaintiff could perform her past relevant
22   work as an ophthalmology technician, as well as the jobs of “Receptionist, clerical” and
23   “Customer service representative.” (Id. at 25-27.)
24   II.    LEGAL STANDARDS
25          In determining whether to reverse an ALJ’s decision, the district court reviews only
26   those issues raised by the party challenging the decision. Lewis v. Apfel, 236 F.3d 503, 517
27   n.13 (9th Cir. 2001). The Court may set aside the Commissioner’s disability determination
28   only if it is not supported by substantial evidence or is based on legal error. Orn v. Astrue,


                                                 -2-
       Case 2:19-cv-05144-DWL Document 18 Filed 10/08/20 Page 3 of 9



 1   495 F.3d 625, 630 (9th Cir. 2007). Substantial evidence is relevant evidence that a
 2   reasonable person might accept as adequate to support a conclusion considering the record
 3   as a whole. Id. To determine whether substantial evidence supports a decision, the Court
 4   must consider the record as a whole and may not affirm simply by isolating a “specific
 5   quantum of supporting evidence.” Id. Generally, “[w]here the evidence is susceptible to
 6   more than one rational interpretation, one of which supports the ALJ’s decision, the ALJ’s
 7   conclusion must be upheld.” Thomas v. Barnhart, 278 F.3d 947, 954 (9th Cir. 2002)
 8   (citations omitted).
 9          To determine whether a claimant is disabled for purposes of the Act, the ALJ
10   follows a five-step process. 20 C.F.R. § 404.1520(a). The claimant bears the burden of
11   proof on the first four steps and the burden shifts to the Commissioner at step five. Tackett
12   v. Apfel, 180 F.3d 1094, 1098 (9th Cir. 1999). At the first step, the ALJ determines whether
13   the claimant is presently engaging in substantial gainful activity.                  20 C.F.R.
14   § 404.1520(a)(4)(i). At step two, the ALJ determines whether the claimant has a “severe”
15   medically determinable physical or mental impairment. 20 C.F.R. § 404.1520(a)(4)(ii). At
16   step three, the ALJ considers whether the claimant’s impairment or combination of
17   impairments meets or medically equals an impairment listed in Appendix 1 to Subpart P
18   of 20 C.F.R. Part 404. 20 C.F.R. § 404.1520(a)(4)(iii). If so, the claimant is automatically
19   found to be disabled. Id. At step four, the ALJ assesses the claimant’s RFC and determines
20   whether the claimant is still capable of performing past relevant work.              20 C.F.R.
21   § 404.1520(a)(4)(iv). If not, the ALJ proceeds to the fifth and final step, where she
22   determines whether the claimant can perform any other work in the national economy
23   based on the claimant’s RFC, age, education, and work experience.                   20 C.F.R.
24   § 404.1520(a)(4)(v). If not, the claimant is disabled. Id.
25   III.   ANALYSIS
26          Plaintiff raises three issues in her opening brief. First, Plaintiff argues the ALJ erred
27   when rejecting the opinion of her treating physician, Dr. Timothy Lovell. (Pl. Br. at 12-
28   17.) Second, Plaintiff argues the ALJ erred when rejecting her symptom testimony. (Id.


                                                  -3-
      Case 2:19-cv-05144-DWL Document 18 Filed 10/08/20 Page 4 of 9



 1   at 18-22.) Third, Plaintiff argues the ALJ erred when rejecting the lay-witness report
 2   provided by her husband. (Id. at 22-24.)
 3          A.     The ALJ provided specific, clear and convincing reasons, supported by
                   substantial evidence, for rejecting Plaintiff’s symptom testimony and
 4
                   her husband’s report
 5          Plaintiff and her husband offered essentially identical reasons for her inability to
 6   work—both claimed that Plaintiff is able to use her hands for only a very short period of
 7   time before pain and swelling prevent further use. (Id. at 57-58, 279-94, 308.)
 8          The ALJ provided several reasons for rejecting Plaintiff’s symptom testimony and
 9   her husband’s report. Regarding Plaintiff’s symptom testimony, the ALJ found: (1) her
10   symptoms were controlled with medication; (2) the objective medical evidence did not
11   corroborate her allegations; (3) she was not compliant with treatment recommendations,
12   i.e., medication; (4) she made inconsistent statements; and (5) her activities of daily living
13   (“ADLs”) were inconsistent with her allegations. (Id. at 23-24.) As for her husband, the
14   ALJ rejected his report because he was not a medical professional and because he was,
15   according to the ALJ, inherently interested in the outcome of Plaintiff’s claim. (Id. at 25.)
16          An ALJ performs a two-step analysis to evaluate a claimant’s testimony regarding
17   pain and symptoms. Garrison v. Colvin, 759 F.3d 995, 1014 (9th Cir. 2014). First, the
18   ALJ evaluates whether the claimant has presented objective medical evidence of an
19   impairment “which could reasonably be expected to produce the pain or symptoms
20   alleged.” Lingenfelter v. Astrue, 504 F.3d 1028, 1035-36 (9th Cir. 2007) (citation omitted).
21   If, as in this case, the claimant presents such evidence, “the ALJ can reject the claimant’s
22   testimony about the severity of her symptoms only by offering specific, clear and
23   convincing reasons for doing so.” Garrison, 759 F.3d at 1014-15 (citing Smolen v. Chater,
24   80 F.3d 1273, 1281 (9th Cir. 1996)). This is the most demanding standard in Social
25   Security cases. Id. at 1015. “In evaluating the credibility of pain testimony after a claimant
26   produces objective medical evidence of an underlying impairment, an ALJ may not reject
27   a claimant’s subjective complaints based solely on a lack of medical evidence to fully
28   corroborate the alleged severity of pain.” Burch v. Barnhart, 400 F.3d 676, 682 (9th Cir.


                                                 -4-
      Case 2:19-cv-05144-DWL Document 18 Filed 10/08/20 Page 5 of 9



 1   2005). However, an ALJ need only provide a germane reason for rejecting a lay witness’s
 2   report. Molina v. Astrue, 674 F.3d 1104, 1114 (9th Cir. 2012).
 3          As noted, one of the ALJ’s proffered reasons for rejecting Plaintiff’s symptom
 4   testimony was its inconsistency with other statements she made regarding her symptoms.
 5   This is a legitimate basis for rejecting symptom testimony. 20 C.F.R. § 404.1529(c)(4)
 6   (“[The agency] will consider whether there are any inconsistencies in the evidence and the
 7   extent to which there are any conflicts between [a claimant’s] statements and the rest of the
 8   evidence . . .”); Tommasetti v. Astrue, 533 F.3d 1035, 1039 (9th Cir. 2008) (reaffirming
 9   that ALJs may consider a claimant’s prior inconsistent statements when evaluating
10   symptom testimony). Here, the ALJ specifically cited (R. at 24) a medical record dated
11   February 29, 2016, which reflects that Plaintiff told a doctor she was experiencing hand
12   pain and swelling but then “denied her hand swelling and pain was what prevented her
13   from working.” (Id. at 573, emphasis added.) The ALJ also cited portions of the record
14   (id. at 24) showing that, although Plaintiff asserted in a post-hearing letter that she had been
15   “hoping to return to” her old job during late 2015 and early 2016 and that her
16   “deteriorating” condition was what prevented her from following through on that plan (id.
17   at 308), Plaintiff’s employer wrote in a different letter that Plaintiff turned down an
18   opportunity to return to her old job in August 2015 and instead announced a “plan to retire.”
19   (Id. at 302-03.)
20          These statements are inconsistent with Plaintiff’s allegation that she stopped
21   working—and cannot work—because of her hands. The letter from Plaintiff’s employer
22   contradicts her claim that she intended to return to work if her symptoms improved,
23   because it indicates that Plaintiff told her employer she would not be returning. Further,
24   Plaintiff’s admission to a doctor that her hand symptoms were not what “prevented her
25   from working” directly contradicts her testimony that her hand symptoms are the primary
26   reason why she cannot work. (Id. at 573.) The ALJ did not, as Plaintiff argues in her
27   opening brief (Pl. Br. at 21), engage in improper speculation when making these findings
28   of inconsistency. Thus, the ALJ provided specific, clear and convincing reasons, which


                                                  -5-
      Case 2:19-cv-05144-DWL Document 18 Filed 10/08/20 Page 6 of 9



 1   were supported by substantial evidence, for rejecting Plaintiff’s symptom testimony.
 2          The ALJ also committed no error in finding that Plaintiff’s ADLs contradicted her
 3   allegations of disabling symptoms. Tommasetti, 533 F.3d at 1039 (ALJ properly rejected
 4   symptom testimony based on inconsistency with claimant’s ADLs). The ALJ noted that
 5   Plaintiff has minimal issues with personal care—specifically, she has occasional issues
 6   with jewelry or buttons. (Id. at 24, 288.) Plaintiff and her husband also reported that
 7   Plaintiff regularly drives alone (although she claims she only drives short distances due to
 8   her impairments). (Id. at 282, 290.) And Plaintiff and her husband also reported that
 9   Plaintiff rides as a passenger on motorcycles they own. (Id. at 279, 283, 291.) Plaintiff’s
10   husband claimed this does not cause her pain. (Id. at 283.) Although evidence points in
11   both directions on this issue, the ALJ’s determination that Plaintiff’s ADLs contradict her
12   symptom testimony is a reasonable one and is entitled to deference. Thomas, 278 F.3d at
13   954.
14          Given these conclusions, there is no need to address the sufficiency of the ALJ’s
15   other reasons for rejecting Plaintiff’s symptom testimony. Even if those other reasons were
16   erroneous, any error would be harmless. Molina, 674 F.3d at 1115 (defining harmless error
17   as error that is inconsequential to the ALJ’s non-disability determination).
18          Finally, although the ALJ provided invalid reasons for rejecting the report of
19   Plaintiff’s husband, that error was harmless. Plaintiff’s testimony and her husband’s report
20   were substantively identical—both claimed that Plaintiff’s impairments prevent sustained
21   use of her hands. (R. at 57-58, 279-94.) Accordingly, the ALJ’s valid reasons for rejecting
22   Plaintiff’s testimony applied with equal force to her husband’s report. Valentine v. Comm'r
23   Soc. Sec. Admin., 574 F.3d 685, 694 (9th Cir. 2009) (ALJ’s erroneous rejection of spouse’s
24   lay-witness report was harmless because ALJ provided valid reasons for rejecting
25   claimant’s testimony and those reasons were applicable to spouse’s testimony).
26          B.     The ALJ provided specific and legitimate reasons, supported by
                   substantial evidence, for rejecting Dr. Lovell’s opinion
27
            Dr. Lovell completed an assessment of Plaintiff’s functional abilities. (R. at 475-
28
     79.) Among other things, Dr. Lovell checked boxes stating that Plaintiff can “Never”

                                                 -6-
      Case 2:19-cv-05144-DWL Document 18 Filed 10/08/20 Page 7 of 9



 1   perform fine fingering activities with her right hand or her left hand. (Id. at 476-77.) The
 2   other options that were available to Dr. Lovell, which he declined to check, were
 3   “Occasionally,” “Frequently,” and “No limitation.” (Id.)
 4          The ALJ chose to assign “little weight” to Dr. Lovell’s opinion for two reasons: (1)
 5   although he was Plaintiff’s longtime primary care physician, he is not a specialist; and (2)
 6   “his extreme assessment” was “inconsistent with [Plaintiff’s] own assessment that she only
 7   ‘sometimes’ has issues with fine finger manipulation.” (Id. at 25.)
 8          Although “[t]he ALJ must consider all medical opinion evidence,” there is a hierarchy
 9   among the sources of medical opinions. Tommasetti, 533 F.3d at 1041. Those who treated
10   the claimant are treating physicians, those who examined but did not treat the claimant are
11   examining physicians, and those who neither examined nor treated the claimant are non-
12   examining physicians. Lester v. Chater, 81 F.3d 821, 830 (9th Cir. 1995). If a treating
13   physician’s opinion is not given controlling weight, an ALJ must consider the relevant
14   factors listed in 20 C.F.R. § 404.1527(c)(1)-(6) and determine the appropriate weight to give
15   the opinion. 20 C.F.R. § 404.1527(c). When, as here, “a treating physician’s opinion is
16   contradicted by another doctor’s opinion, an ALJ may only reject it by providing specific
17   and legitimate reasons that are supported by substantial evidence.” Bayliss v. Barnhart,
18   427 F.3d 1211, 1216 (9th Cir. 2005).
19          The ALJ’s first proffered rationale for rejecting Dr. Lovell’s opinion—his lack of
20   specialization—was not legitimate. Although the presence or absence of specialty training
21   is an appropriate consideration when determining how much weight to assign to a medical
22   opinion, see 20 C.F.R. § 404.1527(c)(5), it could not serve as an independent basis for
23   rejecting as Dr. Lovell’s opinion, particularly in light of the length of Dr. Lovell’s treatment
24   history with Plaintiff. The ALJ made no effort to explain why a specialist could have
25   provided greater insight into Plaintiff’s condition than the doctor who had been treating her
26   for more than a decade.
27          It was not error, however, for the ALJ to reject Dr. Lovell’s opinion due to its
28   inconsistency with Plaintiff’s own statements regarding her limitations. Inconsistency


                                                  -7-
      Case 2:19-cv-05144-DWL Document 18 Filed 10/08/20 Page 8 of 9



 1   between a doctor’s opinion and a claimant’s reported limitations or activities is a legitimate
 2   basis for discounting the opinion. Rollins v. Massanari, 261 F.3d 853, 856 (9th Cir. 2001).
 3   Here, the ALJ correctly determined that Dr. Lovell’s opinion regarding Plaintiff’s
 4   limitations was extreme compared to Plaintiff’s stated limitations. (R. at 25.) As noted,
 5   Dr. Lovell opined that Plaintiff can “Never” perform fine fingering activities, which is
 6   impossible to reconcile with Plaintiff’s acknowledgement that she can sometimes perform
 7   such activities.
 8          In an attempt to avoid this conclusion, Plaintiff argues the ALJ shouldn’t have
 9   interpreted Dr. Lovell’s opinion as “literally true.” (Pl. Br. at 15.) This criticism misses
10   the mark. ALJs are not mind-readers and do not commit error by taking, at face value, the
11   medical opinions that are presented to them. Plaintiff also contends that Dr. Lovell
12   qualified his “Never” opinion by stating in a different portion of the assessment form that
13   he was only describing Plaintiff’s ability to perform “persistent or repetitive” fingering
14   activities. (Pl. Br. at 14, citing R. at 475.) But even assuming that Dr. Lovell’s opinion
15   was qualified in this manner—and it is not clear it was—substantial evidence still supports
16   the ALJ’s conclusion that his opinion was inconsistent with Plaintiff’s own description of
17   her limitations.   As noted, Plaintiff told a different doctor that her hands were not
18   preventing her from working. Additionally, Plaintiff reported only occasional issues with
19   daily care due to her hands (only with jewelry or buttons). And Plaintiff regularly drives
20   alone and rides as a passenger on a motorcycle, apparently without pain. Although the
21   evidence may be susceptible to other interpretations, the ALJ’s conclusion was a
22   reasonable one. Accordingly, the ALJ did not err by concluding that Dr. Lovell’s opinion
23   was inconsistent with Plaintiff’s reported limitations and, thus, entitled to less weight.
24          IT IS THEREFORE ORDERED affirming the June 30, 2018 decision of the
25   Administrative Law Judge (R. at 13-33), as upheld by the Appeals Council (R. at 1-7).
26          …
27          …
28


                                                  -8-
      Case 2:19-cv-05144-DWL Document 18 Filed 10/08/20 Page 9 of 9



 1          IT IS FURTHER ORDERED directing the Clerk to enter final judgment
 2   consistent with this Order and close this case.
 3          Dated this 7th day of October, 2020.
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 -9-
